United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2241
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                        Marcus DeShawn Harmon-Wright

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                          Submitted: November 23, 2021
                            Filed: November 30, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Marcus Harmon-Wright appeals the above-Guidelines sentence imposed by the
district court1 after he pled guilty to a firearms offense. His counsel has moved for

      1
       The Honorable C. J. Williams, United States District Judge for the Northern
District of Iowa.
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred by applying an upward departure, and that
the sentence is unreasonable.

       Upon careful review, we conclude that the district court did not abuse its
discretion by departing upward from the Guidelines; and did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a), and did not err in weighing the relevant factors. See
United States v. Vasquez, 552 F.3d 734, 738 (8th Cir. 2009) (departures from
sentencing Guidelines are reviewed for abuse of discretion); United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-